Citation Nr: 1042242	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-27 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 
1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Lincoln, 
Nebraska Department of Veterans' Affairs (VA) Regional Office 
(RO).

In a March 2009 rating decision, the RO granted service 
connection for headaches, which was previously on appeal.  As 
this constitutes a full grant of the benefits sought on appeal, 
this issue is no longer in appellate consideration.  

This case was previously remanded by the Board in May 2010 for 
further development.  In the May 2010 decision, the Board also 
granted service connection for left ear hearing loss and denied 
service connection for right ear hearing loss.  As the Board 
decision issued a full grant of the benefits sought on appeal for 
the Veteran's left ear hearing loss this issue is no longer in 
appellate consideration.  Moreover, as the May 2010 Board 
decision was final when issued and the Veteran did not appeal 
this decision, the issue of service connection for the Veteran's 
right ear hearing loss is no longer in appellate consideration.  
See 38 U.S.C.A. § 7104 (2010).  The Board's decision was 
effectuated by a May 2010 rating decision.  

By a September 2009 rating decision, the RO granted service 
connection for left ankle and right ankle musculoligamentous 
strain, which were also previously on appeal.  As this 
constitutes a full grant of the benefits sought on appeal, these 
issues are no longer in appellate consideration.  


FINDINGS OF FACT

1.  The Veteran is competent to attest to abdominal pain and 
rectal bleeding symptoms she had in service and the continual 
abdominal symptoms thereafter, however, she is not competent to 
testify that these symptoms are related to her currently 
diagnosed GERD.  

2.  Taken as a whole, the evidence of record demonstrates that 
the Veteran's statements of a continuity of symptoms resulting 
from abdominal symptoms in service and since her active service 
are not credible.  

3.  The probative evidence of record reflects that the Veteran's 
currently diagnosed GERD did not originate in service or for many 
years thereafter and is not related to any incident during active 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for GERD 
are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the October 2008 rating decision, she was 
provided notice of the VCAA in September 2008.  An additional 
VCAA letter was sent in May 2010.  The VCAA letters indicated the 
types of information and evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran and 
VA for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical treatment 
records.  The Veteran received notice in September 2008, 
pertaining to the downstream disability rating and effective date 
elements of her claim, and was furnished a Statement of the Case 
in March 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, VA examinations and 
statements from the Veteran and her representative.  The Veteran 
has not indicated that she has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on this 
case that has not been obtained.  The Veteran and her 
representative have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103 
(2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  See 
Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Veteran maintains that her GERD is related to her active 
service as she was treated for this condition during her military 
service and has continued to suffer from it since that time.

Service treatment reports reflect that upon entry into active 
service, no abnormalities of the abdomen or viscera were found 
upon clinical evaluation and no complaints of abdominal problems 
were reported at this time.  The Veteran was treated in October 
1987 and November 1987 for abdominal pain, rectal bleeding and 
bright red blood in stool.  She was scheduled for an upper 
gastrointestinal (UGI) series in November 1987 which reflected an 
irritable duodenal bulb with no findings of hiatal hernia, 
esophageal reflux disease, or ulcers and the stomach was noted to 
appear normal.  In a November 1987 service treatment report, she 
was diagnosed with rectal bleeding and abdominal pain with 
etiology unknown.  In the September 1988 discharge examination, 
no findings of abnormalities of the abdomen or viscera were found 
upon clinical evaluation and no complaints of abdominal problems 
were reported.  

Private medical records from March 2000 to December 2008 reflect 
that the Veteran complained of heartburn in February 2003 with no 
diagnosis of any gastrointestinal disorders at this time.  The 
Veteran subsequently complained of reflux in October 2004 and was 
diagnosed with possible GERD.  The Veteran complained of blood in 
the urine in September 2008 and the private physician noted there 
were episodes of abdomen pain but no clear cut description of 
GERD.  

In an October 2008 VA examination, the Veteran was diagnosed with 
GERD.  The examiner reported that the Veteran had a UGI series 
with swallowing function and esophageal motility that was normal 
and only showed an irritable duodenal bulb which was diagnosed in 
service.  The examiner noted that the service records confirmed 
the duodenal bulb in December 1987 and that the Veteran had 
abdominal issues with rectal bleeding in November 1987.  She 
noted the discharge examination in September 1988 did not report 
any abdominal or gastrointestinal (GI) issues and there were no 
medical records, treatments or GI scopes provided since 1987, 21 
years earlier, to provide any congruency of symptoms since her 
active service.  The examiner concluded that the Veteran had no 
epigastric, substernal or abdominal pain on examination and 
therefore, without conclusive continued care, other than the 
Veteran's statement today, she could only speculate as to whether 
or not these are the same conditions and whether or not they were 
chronic conditions.  She explained that, supporting her opinion 
was the fact that there are no private medical records or records 
of chronic conditions since the September 1988 separation 
examination, there was a lack of 20 years of medical history 
which was unknown and the Veteran had a normal final separation 
examination in September 1988.  

In a March 2009 VA examination, the same VA examiner, from the 
October 2008 VA examination reviewed the claims file and provided 
an opinion with respect to the Veteran's GERD.  The examiner 
concluded that, based upon a review of the evidence, the 
Veteran's GERD was less likely than not due to the event in the 
service in 1987, referring to the treatment in November 1987 for 
rectal bleeding, abdominal discomfort, bright red blood in stool, 
abdominal pain with unknown etiology and irritated duodenal bulb.  
She stated that the Veteran was diagnosed with irritable duodenal 
bulb from a UGI series in service and there was no reflux or 
esophageal irritation on the diagnostics testing in 1987.  The 
examiner also noted that the Veteran's symptoms were also 
different in service than her current complaints of GERD 
symptoms.  She explained that the Veteran's abdominal pain with 
unknown etiology and rectal bleeding in service were different 
diagnostic conditions than her current GERD, noting that GERD 
does not cause rectal bleeding, however, peptic ulcer disease and 
Mallory Weise tears did, which were not present in the 1987 UGI 
series.  The examiner also noted that the Veteran did not have 
any further UGI series to conclude any further diagnoses 
otherwise.  She reported that the Veteran's treatment in service 
did not reflect treatment for GERD and it was not until October 
2004 that she was diagnosed with "possible GERD," 16 years 
later and had no treatments for GERD for 16 years after service.  
Thus the examiner concluded that based on the above reasoning, 
that the Veteran's GERD was less likely than not due to the 
abdominal pain with unknown etiology and rectal bleeding she had 
acutely in the service in 1987.  

In a July 2010 VA examination, the Veteran was diagnosed with 
GERD.  The examiner concluded that he could find no compelling 
medical evidence to support an opinion that the Veteran's 
esophageal reflux disease was due to, a result of, or caused by 
active military duty.  He agreed with the previous opinion of 
record that it was less likely as not that the Veteran's 
esophageal reflux disease was due to or a result of active 
military duty.  The examiner explained that there was no evidence 
of any GERD symptoms or complaints thereof while the Veteran was 
on active military duty.  He noted that the Veteran was currently 
taking Tums and had symptoms consistent with GERD at present, 
however, there was no medical basis or documentation that this 
condition had its onset while the Veteran was on active military 
duty.  

After a review of the record, the Board concludes that 
entitlement to service connection GERD is not warranted.  In this 
regard, the Board notes that while the Veteran has a current 
diagnosis of GERD, the satisfactory lay and medical evidence of 
record does not reflect any evidence of treatment for GERD or 
related findings during the Veteran's active service nor is there 
any evidence of a nexus between the Veteran's active service and 
her currently diagnosed GERD.  Service treatment records reflect 
that, while the Veteran was treated for abdominal pain with 
unknown etiology, rectal bleeding and bright red blood in stool 
in October 1987 and November 1987, a UGI series in November 1987 
reflected a normal stomach with irritable duodenal bulb and no 
findings of hiatal hernia, esophageal reflux disease, or ulcers.  
In addition, following, treatment in 1987, the September 1988 
discharge examination did not reflect any findings of 
abnormalities of the abdomen or viscera upon clinical evaluation 
and no abdominal conditions were reported upon the Veteran's 
separation from service.  

Moreover, the Board finds that there is no medical evidence in 
the record of a nexus between the currently diagnosed GERD and 
the Veteran's active service.  In this regard, the Board notes 
that the medical evidence of record reflects the Veteran was 
initially treated following her active service for heartburn in 
2003 which was not associated with any diagnosis and she was 
diagnosed with possible GERD in October 2004, approximately 16 
years following her active service.  The Board notes that both 
the March 2009 and July 2010 VA examiners opined that it was less 
likely as not that the Veteran's esophageal reflux disease was 
due to or a result of active military duty or due to the 
abdominal pain with unknown etiology and rectal bleeding she had 
acutely in the service in 1987.  

Specifically, the March 2009 VA examiner found that the Veteran's 
symptoms were different in service than her current complaints of 
GERD symptoms as her abdominal pain with unknown etiology and 
rectal bleeding in service were different diagnostic conditions 
than her current GERD.  She also noted that that the Veteran's 
treatment in service did not reflect treatment for GERD and it 
was not until October 2004 that she was diagnosed with "possible 
GERD," approximately 16 years later.  Finally, the July 2010 VA 
examiner agreed with the previous opinion of record that it was 
less likely as not that the Veteran's esophageal reflux disease 
was due to or a result of active military duty.  He also 
explained that there was no evidence of any GERD symptoms or 
complaints thereof while the Veteran was on active military duty 
and no medical documentation that GERD had its onset during 
active duty.  

In addition, both the March 2009 and the July 2010 VA opinions 
had a supporting adequate rationale and were based upon a review 
of the claims file, the history provided by the Veteran in the 
October 2008 and July 2010 VA examinations and physical 
examinations of the Veteran in October 2008 and July 2010.  The 
Board notes that the Veteran was examined by a VA physician's 
assistant in October 2008 and the same VA physician's assistant 
was asked to provide an opinion, based upon a review of the 
evidence of record, in March 2009.  Thereafter, the Veteran was 
provided a subsequent VA examination with opinion in July 2010 by 
a VA physician, because the VA examination in October 2008 and 
March 2009 VA opinion were conducted by a physician's assistant 
and "must be conducted under the supervision of a licensed 
physician who is indisputably competent to provide medical 
opinions."  Quintanilla v. Nicholson, No.04-2277, slip op. at 4 
(U.S. Vet. App. Mar. 26, 2007) (nonprecedential Memorandum 
decision).  However, the July 2010 VA examiner, a VA staff 
physician, also agreed with the previous opinion provided in May 
2009 based upon his own review of the record, the Veteran's 
reports and a physical examination.  

The Board finds that the March 2009 and July 2010 VA opinions and 
supporting rationale are also consistent with the medical 
evidence of record which demonstrates that there are no specific 
findings of GERD during the Veteran's active service and, in 
fact, a November 1987 UGI series specifically reflects no 
findings of esophageal reflux disease, hiatal hernia or ulcers.  
In addition, the record reflects that, following the Veteran's 
separation from active duty, there were no complaints, treatment 
or diagnoses of GERD until October 2004, approximately 16 years 
following her separation from active service.  While the Veteran 
complained of heartburn in February 2003, this was not associated 
with any diagnosis of a gastrointestinal disorder.  As such, the 
VA examinations and nexus opinions relied upon by the Board in 
this decision are adequate.  

With respect to the Veteran's statements that she was treated for 
GERD during her military service and has continued to suffer from 
it since that time, the Board notes that the Veteran is competent 
to report a continuity of symptomatology, and that report can 
serve to provide the needed evidence of a nexus between the 
current disability and the disease or injury in service.  See 
Barr v. Nicholson, 21. Vet. App. 303 (2007).  The Board must, 
however, weigh a veteran's reports against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, the Board acknowledges the Veteran's 
statements she had abdominal symptoms while in service and 
abdominal symptoms since that time, however, she is not competent 
to specify that symptoms she experienced during her active 
service and since that time were, in fact, symptoms of GERD, as 
this would constitute a medical conclusion which she is not 
competent to make.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a lay person is not competent to render an opinion 
regarding the diagnosis or etiology of a disease or injury; 
however, a lay witness can provide and "eye-witness" account of 
the visible symptoms).  

While the Veteran's lay statements of record are found to be 
competent, the Board finds that her statements are not credible 
as they are inconsistent with the other evidence of record.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence).  In this regard, the Board points out that that the 
record is replete with medical evidence contemporaneous to the 
Veteran's active service and thereafter which does not reflect 
any objective medical findings related to GERD in service or any 
complaints or treatment for symptoms related to GERD following 
her separation from active service.  The Board notes that there 
were no clinical findings of GERD in the November 1987 UGI series 
or upon the Veteran's separation from service.  Additionally, 
there are no subsequent records showing complaints or treatment 
of GERD or abdominal symptoms for many years following her 
separation from active service.  In fact, the post service 
medical evidence of record reflects the Veteran was initially 
diagnosed with possible GERD in October 2004, approximately 16 
years after her separation from active service.  See Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the 
lack of evidence of treatment may bear on the credibility of the 
evidence of continuity").  

Therefore, as there is no credible and probative evidence of a 
nexus between the Veteran's active service and her currently 
diagnosed GERD, the preponderance of the evidence is against a 
finding that the Veteran's GERD is related to his active military 
service.  As such, the claim for service connection for GERD is 
denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal. See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for GERD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


